Citation Nr: 1728653	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-20 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for ischemic heart disease (heart condition). 

2.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus (DM). 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection tinnitus. 

5.  Entitlement to service connection for an eye condition, to include retinopathy, as secondary to service-connected DM. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1964 to June 1967, to include service in the Republic of Vietnam. 

These matters come to the Board of Veterans' Appeals (Board) from rating decisions from August 2010 and July 2011, of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied the Veteran's claim for increased rating for a heart condition and DM, and his claims for service connection for hearing loss, tinnitus, and an eye condition.  The Veteran's claim for an eye disability has been reframed to encompass any other diagnosed disability of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran presented testimony at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2013; a transcript of that hearing has been associated with the Veteran's claimed file and has been made of record. 

The Board notes that during the Veteran's August 2013 Board hearing before the undersigned, the Veteran explicitly raised a claim for TDIU.  The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a Veteran, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009). ("... if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.")  The Board has therefore added a TDIU claim to the issues on appeal. 

The issues of entitlement to an increased rating for a heart condition and DM, entitlement to service connection for hearing loss and an eye disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has experienced intermittent tinnitus since his separation from service, which has progressed to constant tinnitus in recent years. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for tinnitus.  Other than the matter addressed in the remand below, this award represents a complete grant of the benefits sought on appeal. Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran asserts that his tinnitus was caused by in-service exposure to noise in the Army, and that such condition has been persistent since his active military service.  The Veteran testified at an August 2013 Board hearing that he has suffered from persistent, albeit intermittent, ringing in his ears since his separation from service, until the present.  He noted that he was never formally diagnosed until the condition became constant. 

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Certain chronic disabilities, including organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For such disease, continuity of symptomatology may serve in lieu of medical nexus.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the in-service medical treatment records does not demonstrate treatment, diagnosis, or complaint of tinnitus during service, to include on his entry or exit examination.  Likewise, until his initial diagnosis decades after his separation, there are no medical findings pertaining to tinnitus.  However, the Veteran testified at the August 2013 Board hearing that he was never formally diagnosed with tinnitus, though he continued to experience intermittent tinnitus since his service, or for as long as he can remember back to his service.  With respect to tinnitus, the Veteran is competent to diagnose that condition for himself. See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe). Therefore, element one of service connection, a current disability, has been met for tinnitus.

Similarly, the Board notes that the Veteran served in the United States Army as a light weapons infantry where he was exposed to noise and acoustic trauma from firing various weapons to include rifles and guns.  Thus, exposure to acoustic trauma in service is conceded, meaning that element of service connection, an in-service incurrence of an injury, is met. 

After a careful review of the evidence of record, the Board finds that the third element, or the nexus element, of service connection is also met, in that the Veteran's tinnitus is etiologically related to his service.  In making this determination, the Board notes that Veteran's assertions that he was exposed to acoustic trauma in the Army and has experienced tinnitus since that time; these contentions are found to be capable of lay observation, and thus the Veteran's statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Board notes that, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To this end, the Veteran's lay statements with regards to continuity of symptoms since service to also be credible.  The Veteran has consistently submitted statements and has testified before the undersigned that he suffered from intermittent ringing in his ear since his service, to include not having any significant noise exposure from recreational or occupational activities post-service.  The Veteran's lay statements with respect to complaints of tinnitus, therefore, provide probative evidence of chronic symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997). 

The Board, however, does acknowledge that June 2010 VA examination afforded to the Veteran notes that the Veteran's tinnitus was not related to his military service, noting that the Veteran reported that his tinnitus did not start until 2005, decades after service.  Regarding this VA examination, the Board finds that the opinion from the June 2010 VA examiner do not have high probative value, as the examiner based the crux of the opinion on the fact that the disability was not shown in or shortly after service.  However, the Board finds that such rationale is based on an unfounded premise, which is the fact that the Veteran did not experience tinnitus until 2005.  In the Veteran's testimony before the undersigned, the Veteran clarified his assertion by noting that he did not experience constant tinnitus until 2005, however, has continuously and persistently suffered from intermittent tinnitus since separation from his service.  The Board does not find such testimony to be in contradiction to what he may have noted during his VA examination, as the June 2010 VA examiner does not distinguish between constant and intermittent tinnitus, that Board finds that the Veteran's lay statements of continuity of his symptoms to be more probative.  

In weighing the conceded exposure to acoustic trauma in service, and the statements from the Veteran regarding ongoing symptomatology of tinnitus for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he had tinnitus related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra. Therefore, entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

Heart Condition & Diabetes Mellitus

With regards to the Veteran's claim for an increased rating for a heart condition and DM, the Board finds that another VA examination must be afforded to the Veteran to assess the current nature and severity of these conditions.  To this end, the Board notes that the Veteran was last afforded an examination for his heart condition in December 2012, more than five-and-a-half years ago, and for his DM in June 2010, nearly seven years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, claims of a worsening condition regarding the Veteran's claimed conditions have been set forth by the Veteran since those examinations. 

Specifically, with regards to the Veteran's claim for a heart condition, the Board noted that the Veteran has expressed explicitly that his condition has gotten worse since his last examination during his hearing before the undersigned.  The Veteran testified that his heart condition prevents him many from participating in many activities with increased symptoms such as dizziness.  Furthermore, a letter from the Veteran dated July 2016 noted that the Veteran had triple bypass heart surgery in May 2016.  The Board finds that such evidence demonstrates that the Veteran's service-connected heart condition had become worse since the Veteran's last VA examination.

Likewise, the Board finds that there has been evidence that the Veteran's service-connected DM has also increased in severity since his VA examination in June 2010.  Specifically, during his hearing the Veteran explicitly noted that his DM was getting worse, and that he was recommended to start an insulin regiment.  To this end, a later VA treatment record dated May 2016 noted the Veteran was put on insulin to treat his DM.  Again, the Board finds that such constitutes evidence of a worsening condition and as such renders the old examination insufficient.  

The Board finds that when available evidence is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of disability and functional loss. Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claims for increased ratings for his heart condition and DM.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Hearing Loss 

With regards to the Veteran's claim for service connection for hearing loss, the Board notes that the Veteran was last afforded a VA examination in June 2010.  In the examination report the VA examiner found that the Veteran's hearing loss was not etiologically related to any aspect of the Veteran's military service.  However, the examiner relied solely on the lack of a hearing disability during and after the Veteran's military service as the rationale for such a negative conclusion, to include a lack of hearing loss demonstrated on the Veteran's exit examination.  Based on the foregoing, the Board must find that the VA examiner's opinion is not adequate.  

Specifically, the Board notes that in the Veteran's hearing before the undersigned, the Veteran was explicitly asked if his hearing loss, to include his tinnitus, had bothered him since his service, to which the Veteran explicitly noted correct.  To this end, while there is no medical evidence of hearing loss proceeding service until decades later in 1995, the Board finds that the Veteran is competent to attest to the fact that he suffered from hearing difficulties after service, as he has during his testimony.  Therefore, as in-service noise exposure has been demonstrated, and the Veteran has also explicitly denied any post-service noise exposure, rather occupationally or recreationally, the Board finds that in the spirit of affording the Veteran every possible consideration, and addendum opinion must be obtained to show consideration for the Veteran's lay statements regarding continuity of symptomatology.  Consequently, remand must be order for this claim for the VA to fulfill its duties to the Veteran.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005). 

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Eye Disability 

The Board finds that the January 2010 VA examination afforded to the Veteran for his claimed eye disability to be inadequate for adjudication on the merits.  Specifically, the Board notes, and as stated in the characterization of the claim herein, the Veteran's claim for service connection for an eye condition encompasses any diagnosed condition, not just retinopathy.  In this regards, the Board notes that while the examiner in the January 2010 VA examination noted no diagnosis of retinopathy, the examiner did ultimately diagnose the Veteran with cataracts and chronic dry eyes.  While the examiner during this examination noted that these conditions were not caused by the Veteran's service-connected DM, the examiner failed to address aggravation.  The Board notes that secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As these rationales fails to explicitly speak to aggravation, the Board finds such renders these opinion to be inadequate.  As such, the Board finds that such examination to be inadequate and an addendum opinion must be acquired for the VA to fulfill its duty to the Veteran. 

TDIU 

Finally, with respect to the claim for a TDIU, the Board finds that such claim has been raised, as it relates to those issued remanded herein.  Accordingly, since these increased rating claims are being remanded, the Board finds that it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim prior to the determination of such other claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, because the matter of entitlement to increased evaluations for the disabilities discussed above will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Should any of his increased evaluations be granted, it is possible that his disability evaluations may meet the threshold criteria set forth in 38 C.F.R. § 4.16 (a).



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice for TDIU and request that he complete a VA Form 21-8940.

2.  Attempt to obtain any outstanding VA treatment records that have not already been associated with the Veteran's paper or electronic claims file. Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2016).

3.  After the above directives have been completed, provide the Veteran VA examinations from suitably qualified examiners for his service-connected heart condition and DM.  The examiners are asked to assess the current nature and severity of the Veteran's service-connected heart condition and DM, to include a currently diagnosis. The examiner must be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.

The examiner must take into account, and explicitly note as such, the evidence in the claims file, to specifically include the Veteran's lay statements, and his hearing testimony.  The examiner must provide all findings, along with a complete rationale for his or her opinion, in the examination report.

(a) Additionally, obtained an addendum opinion suitably qualified VA examiner for the Veteran's claimed hearing loss disability.  The examiner must be provided with the Veteran's claims file in conjunction with providing any opinion, and should indicate in the report that the claims file was reviewed.  Afford the Veteran an additional examination for this condition, only if an examination is determined by the examiner to be necessary. 

Taking into account the evidence in the claims file, to specifically include the Veteran's lay statements, and his hearing testimony, the examiner must determine the nature and etiology of the Veteran's diagnosed hearing loss, to include whether it is at least as likely as not that the above conditions were incurred in, caused by or otherwise related to service.

(b) Finally, obtained an addendum opinion suitably qualified VA examiner for the Veteran's claimed eye disability.  The examiner must be provided with the Veteran's claims file in conjunction with providing any opinion, and should indicate in the report that the claims file was reviewed.  Afford the Veteran an additional examination for this condition, only if an examination is determined by the examiner to be necessary. 

Taking into account the evidence in the claims file, to specifically include the Veteran's lay statements, and his hearing testimony, the examiner must determine the nature and etiology of the Veteran's diagnosed eye disabilities, to include as secondary to the Veteran's diabetes.  Specifically, the examiner must explicitly address whether it is at least as likely as not that the Veteran's eye disability is the result of, or aggravated by, any of his service-connected disabilities.  For prevent future remands, the examiner must explicitly address both causation and aggravation. 

The examiner must provide all findings, along with a complete rationale for his or her opinion, in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

All necessary tests should be performed.

4.  The AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5.  To ensure no further remands are necessary, the RO is directed to review of the new medical/examination findings to determine if there is evidence that functional impairment would plausibly affect the Veteran's ability to obtain or maintain gainful employment.  If there are indications in which demonstrate any possible interference with the Veteran's functional ability to sustain or obtain gainful employment from those examinations noted herein, the RO must obtain an additional examination from a suitably qualified VA examiner, to include a social worker, to ascertain the impact of the service-connected disabilities on employability.  The examiner must review the claim file and should note that review in the report. The examiner must demonstrate consideration of the Veteran's employment history; provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on ordinary activities, to include employability, taking into consideration his level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationales. The examiner must include in the examination report the rationale for any opinion expressed.

6.  Then, readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Sarah Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


